Name: Commission Regulation (EEC) No 537/81 of 27 February 1981 introducing Community surveillance of imports of colour television reception apparatus and cathode-ray tubes for colour television receivers, originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 81 No L 54/63Official Journal of the European Communities COMMISSION REGULATION (EEC) No 537/81 of 27 February 1981 introducing Community surveillance of imports of colour television reception apparatus and cathode-ray tubes for colour television receivers, originating in Japan sound recorders or reproducers, and of cathode-ray tubes for colour television receivers, corresponding to NIMEXE codes 85.15-25 and 85.21-16, originating in Japan, are hereby made subject to Community surveil ­ lance in accordance with the procedures set out in Articles 7 ( 1 ) (a) and 11 of Regulation (EEC) No 926/79 and this Regulation . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( ! ), and in particular Article 7 thereof, Having consulted the Committee set up under the abovementioned Regulation, Whereas imports into the Community of colour tele ­ vision reception apparatus and cathode-ray tubes for colour television receivers, originating in Japan, have risen considerably in recent years from 318 000 units in 1975 to over 500 000 in 1980 in the case of small receivers and from 1 015 000 units in 1975 to over 2 700 000 units in 1980 in the case of cathode-ray tubes ; whereas in 1980 the market share of imports in the Community was more than 20 % for receivers and more than 30 % for tubes ; Whereas these imports have frequently taken place at relatively low prices, thereby having a depressive effect on the Community industry's level of prices and finan ­ cial results ; Whereas in these circumstances it is in the Commu ­ nity's interest to introduce Community surveillance of these imports, 1 . Member States communications showing the results of surveillance for each month shall be trans ­ mitted to the Commission, broken down by NIMEXE code in the first 20 days of the following month . 2. In addition , from 1 March 1981 , such communi ­ cations shall draw a distinction between tubes having a maximum diameter of 52 cm (20 inches) and other tubes. Article 3 The reference 'EUR in hereby added to column 3 of Annex I to Regulation (EEC) No 926/79 in respect of NIMEXE codes 85.15-25 and 85.21-16. Article 4 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on 1 March 1981 and shall be valid until 31 December 1981 . It shall relate to imports effected from 1 January 1981 , subject to Article 2 (2) of this Regulation . Imports into the Community of colour television reception apparatus, whether or not incorporating This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1981 . For the Commission Ã tienne DAVIGNON Vice-President ( ») OJ No L 131 , 29 . 5 . 1979 , p . 15 .